Citation Nr: 0604491	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-18 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from June 1951 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  

In August 2005, the veteran submitted additional evidence, 
along with a waiver of consideration of review by the agency 
of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

3.  There is competent medical evidence that the veteran's 
disabilities necessitate the regular aid or assistance of 
another person to help him perform some of the activities of 
daily living, to include assistance to dress or undress 
himself or to keep himself ordinarily clean and presentable 
and attend to the wants of nature.


CONCLUSION OF LAW

The criteria for entitlement to SMP based on the need for 
regular A&A have been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.351, 
3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VAOPGCPREC 7-2004.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue of entitlement to SMP, given the 
favorable nature of the Board's decision.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for A&A or by reason of 
being housebound.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.351(a)(1) (2005).  The need for A&A means helplessness or 
being so nearly helpless as to require the regular A&A of 
another person.  38 C.F.R. § 3.351(b).  A veteran will be 
considered in need of regular A&A if he (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200, or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for A&A under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502 (West 
2002); 38 C.F.R. § 3.351(c).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the appellant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a)(2005).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the appellant remain in 
bed.  The fact that a claimant has voluntarily taken to bed 
or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the appellant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the appellant is so helpless as to need regular A&A, not that 
there be a constant need.  Id.  Determinations that a veteran 
is so helpless as to be in need of regular A&A will not be 
based solely upon an opinion that his condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that it was 
mandatory for the VA to consider the enumerated factors under 
38 C.F.R. § 3.352(a); that eligibility required at least one 
of the enumerated factors to be present; and that, because 
the regulation provides that the "particular personal 
function" which a veteran is unable to perform should be 
considered in connection with his condition as a whole, the 
"particular personal function" must be one of the enumerated 
factors.

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular A&A shall be as prescribed in 38 U.S.C.A. § 1521(e) 
if, in addition to having a single permanent disability rated 
100 percent disabling under the Rating Schedule (not 
including ratings based upon unemployability under 38 C.F.R. 
§ 4.17) a veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when a veteran is substantially confined 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 C.F.R. § 3.351(d).

It is not contended, or shown, that the veteran is a patient 
in a nursing home or that he is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less.  In this case, the veteran contends that he 
is entitled to SMP based on A&A, because he is unable to 
perform the routine activities of daily living (ADLs) and 
needs the assistance of another person to perform his ADLs 
due to the severity of his disabilities.

An April 2002 VA A&A examiner diagnosed the veteran with: 
chronic low back pain; status post cerebrovascular accident, 
minute lacunar infarct; seizure episode, one episode; high 
blood pressure; diverticulosis of the colon; glaucoma; early 
senile cataract; status post radical retro pubic 
prostatectomy due to adenocarcinoma of the prostate, status 
post radiotherapy treatment; degenerative joint disease of 
the shoulders and knees due to arthritis; renal lithiasis; 
and multiple myocardial infarcts.  The examiner noted that 
the appellant had been living in the veteran's home for seven 
months and required company to report to the examination.  
The veteran was neither hospitalized, bedridden, nor 
wheelchair ridden.  The examiner noted that the veteran was 
active and independent to his daily needs, but limited by his 
age.

A March 2005 veteran's home medical history reflected 
diagnoses for coronary artery disease, prostate cancer by 
history, high blood pressure, and urinary incontinence; that 
he needed nursing care and supervision for personal hygiene 
and dressing; and that he used a cane for mobility.  For 
protection there was a bell within reach and the veteran wore 
an identification bracelet.

An April 2005 VA A&A examination revealed that the veteran 
required company to travel; that he was not hospitalized, 
bedridden, or wheelchair ridden; that he was  independent and 
living in a nursing home; that he was restricted to the home 
premises; that he used a walking cane to ambulate to protect 
against falls due to weakness in the knee joint, but the 
veteran was able to walk without assistance of another 
person; that his propulsion was very slow for short distances 
only; and that he was able to leave the veteran's home at any 
time but it was recommended that he have company when 
traveling. 

An April 2005 veteran's home note reflected that the veteran 
was alert and oriented and had coronary artery disease, high 
blood pressure, and urinary incontinence, among other 
conditions.  The veteran had been in the area of the nursing 
home for approximately one month, before that he was in the 
area residence home with medical supervision for treatment of 
his conditions, using adult diapers.  The veteran indicated 
that his brother helped manage his income and that he used 
assistive equipment to walk.  He needed assistance to dress, 
bathe, change his diapers, and administer his medications.  

An April 2005 VA mental disorders examiner noted that the 
veteran had a history of sporadic psychiatric treatment for 
the last five years with diagnoses of psychosis due to his 
medical condition and major depressive disorder.  The 
examiner indicated that the veteran was in complete remission 
of psychotic and depressive symptoms and that he was able to 
maintain basic ADLs and to manage his own funds.  

A medical statement was received in August 2005 with regard 
to A&A, in which the veteran's home doctor noted that the 
veteran had been diagnosed with coronary artery disease, high 
blood pressure, prostate cancer, urinary incontinence, 
depression with psychotic features, hypothyroidism, glaucoma, 
and other conditions.  This doctor indicated that the veteran 
was unable to walk unaided, needing the use of assistive 
equipment; that he needed assistance in bathing and tending 
to other hygiene needs; that he was unable to care for the 
needs of nature; that he was unable to travel; that he was 
unable to leave home without assistance; and that the veteran 
required nursing home care.  The doctor added that the 
veteran had many medical conditions and required partial to 
total assistance for much of his ADLs.

After a careful review of the evidence of record, the Board 
finds that the appellant is entitled to a SMP based on the 
need for regular A&A of another person.  While he is 
apparently fairly self-reliant (independent for ambulation 
and sitting), it appears that he needs help with traveling, 
bathing, and tending to other hygiene needs; that he is 
unable to care for the needs of nature and requires nursing 
home care to help change his diapers and take medications.  
Accordingly, the Board concludes that the appellant needs 
regular A&A.

Resolving the doubt in favor of the veteran, the evidence 
supports the claim for SMP on account of the need for A&A.  




ORDER

Special monthly pension, based upon the need for regular aid 
and attendance, is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


